NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 14-3597
                                   _______________

                                  ALICIA STRANZL,
                                               Appellant

                                            v.

                                 DELAWARE COUNTY

                                   _______________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                  (Civ. No. 5-13-cv-01393)
                         District Judge: Honorable Henry S. Perkin
                                   _______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   March 20, 2015

       Before: MCKEE, Chief Judge, RENDELL, and FUENTES, Circuit Judges

                                 (Filed: April 10, 2015)

                                   _______________

                                      OPINION
                                   _______________





  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge:

       Alicia Stranzl appeals the District Court’s order granting summary judgment to her

employer, Delaware County (PA). Stranzl brings discrimination claims based on hostile

work environment under the Americans With Disabilities Act and the parallel provisions of

the Pennsylvania Human Relations Act. She also brings a retaliation claim under the Family

and Medical Leave Act. We will affirm.

       Stranzl has been a caseworker for Delaware County’s Office of Children’s and

Youth Services since 2007. In 2011, Stranzl entered a part-time graduate program in social

work, paid for by Delaware County, that allowed her to credit her casework towards her

graduate program. After Stranzl enrolled, Delaware County was notified that the graduate

program’s benefits involved double dipping in federal funds. In January 2012, Delaware

County told Stranzl that, to continue in the tuition-free graduate program, she would have to

take a two year, paid leave of absence from her position and pursue her graduate work full-

time. Under the new arrangement, Stranzl would perform fieldwork for course credit in the

same offices she worked as a full-time caseworker.

       According to the record on appeal, on February 23, 2012, before changing her status

in the graduate program, Stranzl began to cry at work and informed her supervisor that she

had not eaten or slept in days because of her demanding schedule. The supervisor contacted

Project Reach—a local mental health crisis unit—which came and spoke with Stranzl. The

Project Reach team members and Stranzl’s supervisors told her to take a few days off

work. When Stranzl saw a doctor a few days later, he advised that she take a leave of

                                             2
absence on account of work-related stress and anxiety. Consistent with the Family and

Medical Leave Act, she received leave from March 2012 until September 2012. By the

time of her return in September 2012, she was no longer a regular employee, but now a full-

time student assigned to a Delaware County office for fieldwork. She was placed in a

different office within the county for her fieldwork than the one she had worked in as a full-

time employee, and her request to transfer her previous case files was denied. She also

alleges irregularities in her first paycheck following her return from leave.

         To establish a prima facie case of discrimination under the Americans With

Disabilities Act, a plaintiff must show (1) that she is disabled within the meaning of the

Act, (2) that she is otherwise qualified for the job, with or without reasonable

accommodations, and (3) that she was subjected to an adverse employment action as a

result of discrimination. Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir.

2010).

         The District Court correctly concluded that Stranzl cannot show an adverse

employment action. Stranzl contends that Delaware County created a hostile work

environment by calling Project Reach, assigning her to a new office upon her return,

denying transfer of her files, and failing to properly process her first paycheck. As we have

explained, “isolated incidents (unless extremely serious) are not sufficient to sustain a

hostile work environment claim.” Caver v. City of Trenton, 420 F.3d 243, 262 (3d Cir.

2005). This is because, for harassment to constitute an adverse employment action, “the

conduct must be [sufficiently] extreme to amount to a change in the terms and conditions of

                                               3
employment.” Id. Stranzl’s allegations do not come close to meeting this standard.1 Her

Americans With Disabilities Act and parallel Pennsylvania state law claims fail accordingly.

See Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996) (Pennsylvania courts generally

interpret the Pennsylvania Human Relations Act in accord with its federal counterparts).

       To recover for retaliation under the Family and Medical Leave Act, a plaintiff must

demonstrate that (1) she took leave under the Act; (2) she suffered a materially adverse

action; and (3) the adverse action was causally connected to her taking of protected leave.

Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 146 (3d Cir. 2004); see also

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006) (in Title VII context,

clarifying that employer's retaliatory act need not relate to employment to state a claim for

retaliation). An alleged retaliatory action is “materially adverse” if it “well might have

dissuaded a reasonable worker” from exercising a right under the Act. Moore v. City of

Phila., 461 F.3d 331, 341 (3d Cir. 2006) (citing Burlington, 548 U.S. at 67-68).

       The District Court determined that no adversity can be found in Stranzl’s relocation

and lack of access to her old files. We agree. The record shows these perceived slights

were incident to Stranzl’s transition to full-time graduate student, and, as such, we do not

see how they might have dissuaded a reasonable person in her position from taking leave.

See id. Stranzl’s claim under the Family and Medical Leave Act consequently fails as well.




1
  Far from constituting a severe act of discrimination, Delaware County acted commendably
when it contacted the mental health experts at Project Reach. The assertion that it gives rise
to a discrimination claim is troubling. Cf. Fed. R. Civ. P. 11(b)(2).
                                              4